DETAILED ACTION
This action is in response to the amendments filed on October 6th, 2021. A summary of this action:
Claims 1-8, 11-18 have been presented for examination.
Claims 1 and 11 have been amended
Claims 9-10, 19-20 were previously canceled
Claims 1-4, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, “Development And Applications Of Production Optimization Techniques For Petroleum Fields”, 2003 in view of Kunz et al., “A New Equation of State for Natural Gases and Other Mixtures for the Gas and Liquid Regions and the Phase Equilibrium”, 2006, Dissertation zur Erlangung des Grades Doktor-Ingenieur and in further view of Boriyantoro et al., “AN INTEGRATED SINGLE-PHASE/TWO-PHASE HYDRODYNAMIC MODEL FOR PREDICTING THE FLUID FLOW BEHAVIOR OF GAS CONDENSATE IN PIPELINES”, PSIG 1994, Pennsylvania State University and in further view of Rossi et al., “Discussion on Integrating Monitoring Data into the Reservoir Management Process”, 2000 
Claims 5-8, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, “Development And Applications Of Production Optimization Techniques For Petroleum Fields”, 2003 in view of Kunz et al., “A New Equation of State for Natural Gases and Other Mixtures for the Gas and Liquid Regions and the Phase Equilibrium”, 2006, Dissertation zur Erlangung des Grades Doktor-Ingenieur and in further view of Boriyantoro et al., “AN INTEGRATED SINGLE-PHASE/TWO-PHASE HYDRODYNAMIC MODEL FOR PREDICTING THE FLUID FLOW BEHAVIOR OF GAS CONDENSATE IN PIPELINES”, PSIG 1994, Pennsylvania State and in further view of Rossi et al., “Discussion on Integrating Monitoring Data into the Reservoir Management Process”, 2000  and in further view of Almehaideb et al., “Improved K-value correlation for UAE crude oil components at high pressures using PVT laboratory data”, 2003
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment/Arguments 
Regarding the § 103 rejection
	In light of the applicant’s amendments, the rejection is withdrawn, and a new grounds of rejection is presented below as necessitated by amendment. 
	
	The Examiner does note that some of the arguments are not persuasive.
The applicant submits (Remarks, page 7):
Additionally, Wang teaches away from amended independent claim 1. For example, Wang recites, "Landa (1997) presented an efficient procedure for computing the derivatives of dynamic production data (well pressure, flow rate, and reservoir saturation) with respect to static reservoir properties (permeability and porosity in grid blocks) for a reservoir history...Therefore, Wang utilizes "reservoir history," whereas amended independent claim 1 recites, "monitored or collected system parameters ... from more than one distributed sensor disposed within the fluid flow network." Applicant asserts that "reservoir history" is variant to "distributed sensor disposed within the fluid flow network”

This argument is not persuasive. 
First, the applicant ignores the fact that the claim recites in part “collected system parameters” – e.g., reservoir history such as measured from sensors and stored and then later retrieved, e.g. page 5 ¶ 1 in the instant specification “historical monitored system parameters such as fluid flow rates, fluid compositions, temperatures, and pressures from various components of the hydrocarbon production system”. The claims, under the BRI, do not reflect the applicant’s argued scope. 

Second, as per MPEP § 2123: “Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)” The applicant has not shown how the art teaches away. 

Third, the applicant’s cited portion is not describing the invention of Wang, it is instead Wang providing a summary of “Landa (1997)” – the applicant’s arguments are against a summary provided by Wang of an entirely different reference. And while Wang may have relied upon the teachings of this reference as “efficient procedure for computing the derivatives of dynamic production data”, Wang is solving a different problem than “for a reservoir history matching problem”, e.g. Wang page 182 ¶ 1 – “The optimization system 
Clearly, Wang is not addressing solely a “reservoir history problem” as Wang describes for Landa’s reference, but instead is solving a problem for “optimization” such as “for reservoir development studies or for on-site real time production control and optimization”, e.g. such as “when operating a field”. 

Fourth – see Wang, § 8.5.3 ¶ 1 which teaches, in part “The E-field optimization system (EFOS) was developed at Prudhoe Bay oil field to automate and optimize the production operations of the field. EFOS contains four major modules: automatic data preparation, automatic model tuning, production optimization, and a user-friendly interface. The production optimization module uses the optimization system described in Section 8.3 to maximize the daily oil production and debottleneck the production system. EFOS shows how our optimization tools can be used for on-site production optimization in a real petroleum field. EFOS is described fully by Litvak et al. (2002).” – this is an example application of Wang’s system.
Then see Litvak et al., “Prudhoe Bay E-Field Production Optimization System Based on Integrated Reservoir and Facility Simulation”, 2002, as cited by Wang, e.g. the abstract of which teaches “In the tuning phase, simulation parameters are automatically adjusted within physically justifiable ranges to match field measurements of well production rates, well tubing head pressures, and flow line pressures at the specified simulation time.”, and see the section “Automatic Tuning Procedure” which includes “As a rule, a good history match is observed between the simulation results and field measurements. However, if large history matching differences exist for some wells, headers, and/or flowlines, they are good indicators of problems that may exist in the field measurements and/or the simulation model. A comparison of actual versus simulated pressure difference with and without tuning is especially useful in identifying data/model problems. Sorting the simulation results by delta pressure facilitates a rapid review of potential problems.”
In other words, “history matching”, as described by Litvak and referenced to in Wang, is a technique to “match” simulation results to measured data by “tuning” simulation parameters based on the measured data, e.g. “input monitored or collected system parameters into the modeled fluid flow network,” as claimed. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, “Development And Applications Of Production Optimization Techniques For Petroleum Fields”, 2003 in view of Kunz et al., “A New Equation of State for Natural Gases and Other Mixtures for the Gas and Liquid Regions and the Phase Equilibrium”, 2006, Dissertation zur Erlangung des Grades Doktor-Ingenieur and in further view of Boriyantoro et al., “AN INTEGRATED SINGLE-PHASE/TWO-PHASE HYDRODYNAMIC MODEL FOR PREDICTING THE FLUID FLOW BEHAVIOR OF GAS CONDENSATE IN PIPELINES”, PSIG 1994, Pennsylvania State University and in further view of Rossi et al., “Discussion on Integrating Monitoring Data into the Reservoir Management Process”, 2000 


Regarding Claim 1.
Wang teaches:
	A method (Wang, abstract, teaches an “optimization” method [computer implemented, e.g. see the abstract which discusses algorithms being “computationally efficient”] wherein the  that comprises:
	modeling a fluid flow network, the modeled fluid flow network having a surface pipeline network connected between a plurality of well perforation nodes and a common outlet or inlet (Wang, see abstract as cited above, there is a model of a “surface pipeline network”, see chapter 3 for details – e.g., section 3.5 figure 3.2 provides an example of a “simple gathering system” [fluid flow network having a surface pipeline, see section 3.7 ¶ 2 for clarification] wherein as per figure 3.2 and figure 3.4 [another example in section 3.7] the flow network connects a plurality of “wells” including perforation nodes to a common outlet for “gathering”, in regards to coupling with a reservoir simulation see chapter 8 which provides a variety of techniques that are taught);

    PNG
    media_image1.png
    562
    549
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    506
    729
    media_image2.png
    Greyscale

	generating a plurality of two-phase [flows] for the modeled fluid flow network,...and corresponds to a section of the modeled fluid flow network with a constant flow composition ...(Wang, page 23, last paragraph teaches that the network has multiple phases such as “oil, gas, and water phases” then see section 3.3.1 which teaches that “given a flow rate and the pressure at one end of a pipe, the pressure loss (or gain) in the pipe can be computed...consider in summary Wang teaches a multiphase flow network model which includes at least “two-phase flow” for each pipe/tubing string[example section of the modeled network] wherein each pipe has a constant flow composition [flow rates are conserved at the nodal connections, i.e. compositions change at connections], and wherein pipes/tubing strings [example sections] include being modelled to have a “pressure gradient” across the section, and for at least tubing strings a “linearly interpolated” temperature gradient across the string– to further clarify see pages 120-121 which teaches that the “tubing strings” [similar to pipes as part of the flow network] have “multi-phase flow” in which there is a “pressure drop” and that a similar equation is used for the “surface pipeline network” – the last paragraph on ¶ 121 further clarifies)
	determining phase equilibrium information for the modeled fluid flow network... (Wang, page 33, teaches that every node the flow rate of each phase is determined – this is an example of determining phase equilibrium information, i.e. the pressure/temperature change across the pipes, and then the flow rate for each phase is determined at the connections – this results in the flow rates for the entire system being solved for each phase, to clarify see section 3.1 which  ...
	and applying the determined phase equilibrium information to production or simulation operations related to the modeled fluid flow network (Wang, chapter 6, section 6.1 teaches that the resulting model include the multiphase flow and phase equilibrium information are used to optimize the “well connections”, i.e. “to identify the best set of well connections that maximizes an operational objective. To achieve the best results, well connections often need to be optimized simultaneously with production rates and lift gas rates (and potentially other production operations). Thus, the production optimization problem addressed in this section involves maximizing a certain operational objective (such as to maximize the daily oil rate) by optimally allocating the production and lift gas rates and well connections subject to multiple flow rate and pressure constraints” – this is an example of applying the flow network results to production/simulation operations, also see chapter 7 for using it as part of a multi-objective optimization problem such as “maximizing the daily oil production, minimizing the production cost, and minimizing safety and environmental hazards.”, for clarification see pages 124-125 which provide an example and figure 8.1 – specifically the “perform well management operations” which applies operations to the well/network based on the “previous time step”, see section 8.5 for various examples, e.g. section 8.5.1 “Our job was to maximize the oil production by selecting appropriate well rates and well connections”) ;

    PNG
    media_image3.png
    671
    842
    media_image3.png
    Greyscale

adjusting a valve or pump of the fluid flow network based on the determined phase equilibrium information (Wang, page 89, teaches that “pumps” may be incorporated as a decision variable for the production optimization, i.e. that a pump may be adjusted, also see page 2, last paragraph – each of the wells are controlled by a “choke” [example of a valve] which is used for “adjusting production rates” (page 3, ¶ 4 clarifies “adjusting the production rates with chokes.” – these are part of page 124 the step “Perform well management routines” 
	and adjusting a production or reservoir simulation based on the determined phase equilibrium information (Wang, chapters 6-7 as cited above teaches optimizing the production [optimization is an example of a production simulation, as its simulating the production to optimize it, wherein optimization adjusts the production simulation], also see chapter 8, teaches “coupling” the flow model/”network simulator” to a “reservoir simulation” such as by integrating and/or interfacing with a reservoir simulator – these both apply the results of the flow network, including the phase equilibrium information, to a reservoir simulation, e.g. see section 8.2.2 algorithm 8.1 – the “surface pipeline system” is solved, then the “reservoir conditions” are updated, also see algorithm 8.2 – this solves the “network” first then the “reservoir model” and repeats [each iteration in these adjusts the reservoir simulation based on the results from the flow model], similar with algorithm 8.3,)

	Wang does not explicitly teach:
generating a plurality of two-phase envelopes for the modeled fluid flow network, wherein each two-phase envelope comprises:
at least one or more interpolated values and corresponds to a section of the modeled fluid flow network with a constant flow composition and wherein interpolated values are determined as a function of temperature and pressure 
a boundary between single-phase and two-phase states for a given multicomponent composition as a function of temperature and pressure; and
a phase adjustment path;
determining phase equilibrium information for the modeled fluid flow network based at least in part on the generated two-phase envelopes;


Kunz teaches:
generating a plurality of two-phase envelopes for the modeled fluid flow network, wherein each two-phase envelope comprises: at least one or more interpolated values and corresponds to a section of the modeled fluid flow network with a constant flow composition and wherein interpolated values are determined as a function of temperature and pressure (Kunz, introduction, teaches a project “that is suitable for all technical applications using natural gases and other mixtures consisting of natural gas components” [e.g., oil and natural gas], then see pages 141-144 section “Constructing the phase envelope” which teaches constructing/generating phase envelopes [such as for two-phase flow] in which “The approximation by a third degree polynomial enables the calculation of very accurate interpolations of the points on the phase boundary [has at least one or more interpolated values] as well as accurate extrapolations for initial estimates for the subsequent points to be calculated” and then teaches that in generating “the entire phase boundary” there are iterations so that “The entire phase envelope can be traced in this manner without problems in passing critical points or the pressure and temperature extrema, which are found from the interpolation polynomials according to Eq. (7.134) based on the calculation of circumjacent points. Interpolated points are usually accurate to ≤(0.01 – 0.02) K and ≤(0.001 – 0.002) MPa” – in summary Kunz teaches interpolating/extrapolating values to generate phase envelopes for multi-phase flows, including two-phase flows – these values are a function of pressure and temperature, e.g. see figures 7.1 and 7.2 which show the phase envelope is a function of temperature and pressure, wherein the technique taught in Kunz teaches determining several points for a phase envelope, and then “for the following points...” (page 142, last paragraph) the values are approximated by interpolation and/or extrapolation)
a boundary between single-phase and two-phase states for a given multicomponent composition as a function of temperature and pressure; and (Kunz, as cited above teaches that the interpolation is for the “boundary” of the phase envelope, i.e. this is the boundary between single-phase and two-phase states as a function of pressure and temperature (see figures 7.1 and 7.2) – in regards to the component se Kunz page 143 equation 7.134 – the “I” is used to indicate which component – see footnote 56 on page 140 “any component i;” for clarification, see § 7.71 as cited above for more clarification – this is for an “overall mixture composition” [mixture composition is multi-component of i components]
determining phase equilibrium information for the modeled fluid flow network based at least in part on the generated two-phase envelopes (Kunz, section 7.7, teaches performing “phase equilibrium calculations”, e.g. see page 7.7 ¶ 2 which provides examples of determining “equilibrium” information for various phases based on the “phase envelop results” – clarify equilibrium with an incipient vapour phase, or a vapour-liquid-liquid three-phase boundary where one of the two liquid phases is the incipient phase) by introducing an additional set of K-factors and a phase fraction for the phase split between the two present phases as new variables [see Michelsen (1986) and Pedersen et al. (1996)].”, i.e. the phase envelopes are used to determine equilibrium information for “two-phase region” and an extension is also taught for “three phase”, also it would have been obvious to apply the phase envelope generation of Kunz to each of the sections in Wang - - each section of Wang has a different pressure gradient/temperature gradient/constant flow composition and the flow rates are conserved at the nodes, i.e. each section of Wang would have had a different flow/flow regime and model for that section, therefore it would have been obvious to generate a phase envelope for each section, e.g. each pipe);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang on a system for simulating multi-phase flow through a flow network and coupling the simulating with a reservoir simulation and providing for optimization of production operations with the teachings from Kunz on technique for performing multi-phase modeling of flows which include natural gas. The motivation to combine would have been that “The accurate knowledge of the thermodynamic properties of natural gases and other mixtures of natural gas components is of indispensable In other words, the motivation to combine would have been that Kunz’s technique provides for “robust and efficient calculation routines” such as “enabling the ‘blind’ calculation of thermodynamic properties...” and allows for “arbitrary mixture conditions” “for any...mixture”. 

Wang, as taken in combination with Kunz above, does not explicitly teach (emphasis for elements not taught):
a phase adjustment path;

Boriyantoro teaches:
a phase adjustment path;  (Boriyantoro, abstract, teaches a method for determining phase transitions “for fluid flow in pipes” in order to “predict the flow behavior”, then see page 7, section “Effect of Flow Rate on the Phase Transition Location” which teaches that “As the flow rate affects the pressure and temperature changes, the flow rate also affects the location where phase transition begins. The pressure and temperature gradient affect the distance (from the pipe inlet) where the fluid's pressure and temperature conditions are equal to the dew point of the flowing fluid.” – this causes a “path” to be created in which the “Changes in both pressure and temperature yield such a path.”, i.e. a phase adjustment path...When the path for each flow rate is superimposed upon the fluid phase envelope, Figure 7 or Figure 8 is obtained” – to clarify Boriyantoro is teaching using a “path” on a phase envelope (see figures 7-9) to determine the flow regime(s) in a pipe, including if it is single phase/two-phase – see figure 9 reproduced below, the path is given for a set flow rate and varies based on the pressure/temperature gradient in the pipe, i.e. this is used to determine the flow regimes of the pipe –see figure 5, it would have been obvious to apply this technique to every section (e.g., pipe) of the system of Wang and Kunz to identify the flow regime(s) of each pipe ). 










	

    PNG
    media_image4.png
    740
    804
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    658
    878
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang, as modified by Kunz, on a system for a flow network model with multi-phase flow that has phase envelopes generated for each segment, e.g. pipe, with the teachings from Boriyantoro on using a “path” on the phase envelope, taken in combination with the pressure/temperature gradients of each section, to determine the flow regime(s) along each pipe. The motivation to combine would have been 

Wang, as taken in combination above, does not explicitly teach:
inputting monitored or collected system parameters into the modeled fluid flow network, wherein the monitored or collected system parameters come from more than one distributed sensor disposed within the fluid flow network;

Rossi teaches: 
inputting monitored or collected system parameters into the modeled fluid flow network, wherein the monitored or collected system parameters come from more than one distributed sensor disposed within the fluid flow network; (Rossi, abstract, teaches “Optimum management of oil and gas reservoirs is a continuous, iterative process which encompasses monitoring the reservoir, interpreting the monitoring data, and deciding from the results how best to continue reservoir development and executing those decisions” which includes “The reservoir management workflow similarly operates at multiple, parallel time-space scales. A “fast” workflow loop handles continuous well and surface network [i.e. the surface fluid flow network] data (e.g. pressure, temperature, and rate), using fast data handling and fast decision-making to optimize hydrocarbon delivery” and then see page 4 section “The Fast Loop Workflow Processes” ¶ 1-2: “High frequency monitoring data are gathered, quality-checked,  The high-rate monitoring data are used to update numerical models for the wells and surface network. Table 1 lists a series of typical well and surface network numerical modeling analyses and activities that are carried out that this stage, driven by high-frequency monitoring data” – in other words, sensor data/”montioring data” is “used to update numerical models for the...surface network” [example inputting sensor data, which incldues the monitored/collected system parameters, from sensors disposed in the fluid flow network to the model of the fluid flow network]  
to clarify that there are a plurality of sensors disposed in the network – see page 2, col. 2, ¶ 2: “The first component is “Monitoring”, that is, acquisition of monitoring data of the type reviewed in Fig. 2.... Pipeline, reservoir and well sensors [plurality of sensors for the network, including for the pipelines and the wells] are often permanently installed, for example, pressure gauges and flowmeters installed in the well completion 8, geophones implanted in the sea bottom 13 or geophones or electrodes cemented behind casing12. Permanent installation of field sensors requires an up-front expenditure to cover equipment cost, but does not require repeated re-deployment and the associated problems of reproducing the sensor position between deployments...” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang, as modified above on a system for production optimization for a fluid flow network wherein “The optimization system control and optimization” from Wang (Wang, as cited above in § 8.5). 

Regarding Claim 2.
Kunz teaches:
	The method of claim 1, wherein generating each two-phase envelope involves a saturation pressure calculation and extrapolating points along a curve using derivatives of pressure and temperature (Kunz, as cited above, page 143, ¶ 1 teaches that “extrapolations” are part of generating the envelope wherein page 142, last paragraph teaches this includes “The information of X and its derivatives with respect to S”... i.e. this includes extrapolating based on derivatives of temperature and pressure, i.e. Kunz is fitting a polynomial to the “phase boundary”, which includes taking “derivatives” of the phase boundary, and then using the polynomial [curve] to interpolate and extrapolate, and in regards to the saturation pressure – see section 7.7 which teaches a “determination of the saturation point”, e.g. page 142 “The initial saturation point then converges by taking a few steps using a successive substitution 

Regarding Claim 3.
Boriyantoro teaches:
	The method of claim 1, wherein determining the phase equilibrium information comprises identifying one-phase segments and two-phase segments of the modeled fluid flow network based on the generated two-phase envelopes (Boriyantoro, abstract, teaches a method for determining phase transitions “for fluid flow in pipes” in order to “predict the flow behavior”, then see page 7, section “Effect of Flow Rate on the Phase Transition Location” which teaches that “As the flow rate affects the pressure and temperature changes, the flow rate also affects the location where phase transition begins. The pressure and temperature gradient affect the distance (from the pipe inlet) where the fluid's pressure and temperature conditions are equal to the dew point of the flowing fluid.” – this causes a “path” to be created in which the “Changes in both pressure and temperature yield such a path.”, i.e. a phase adjustment path...When the path for each flow rate is superimposed upon the fluid phase envelope, Figure 7 or Figure 8 is obtained” – to clarify Boriyantoro is teaching using a “path” on a phase envelope (see figures 7-9) to determine the flow regime(s) in a pipe, including if it is single phase/two-phase – see figure 9 reproduced below, the path is given for a set flow rate and varies based on the pressure/temperature gradient in the pipe, i.e. this is used to determine the flow regimes of the pipe –see figure 5, it would have been obvious to apply this technique to every section (e.g., pipe) of the system of Wang and Kunz to identify the flow regime(s) of each pipe ). 

Regarding Claim 4.
Boriyantoro teaches:
	The method of claim 3, wherein said identifying one-phase segments and two-phase segments comprises determining  whether the phase adjustment path that varies as a function of temperature and pressure crosses into a respective two-phase envelope (Boriyantoro, see figures 7-9 as cited above along with the description – this is a “path” that varies as a function of pressure and temperature and identifies the flow regime depending on where it crosses the envelope)


Regarding Claim 11.
Wang teaches:
	A system that comprises  (Wang, abstract, teaches an “optimization” method [computer implemented, e.g. see the abstract which discusses algorithms being “computationally efficient”] wherein the optimization method couples “models for multiphase fluid flow in reservoirs and surface pipeline networks through a commercial reservoir simulator.”) :
	a memory having a simulation program;
	and one or more processors coupled to the memory, wherein the simulation program, when executed  (Wang, abstract, teaches an “optimization” method [computer implemented,  , causes the one or more processors to:
	model a fluid flow network, the fluid flow network having a surface pipeline network connected between a plurality of well perforation nodes and a common outlet or inlet (Wang, see abstract as cited above, there is a model of a “surface pipeline network”, see chapter 3 for details – e.g., section 3.5 figure 3.2 provides an example of a “simple gathering system” [fluid flow network having a surface pipeline, see section 3.7 ¶ 2 for clarification] wherein as per figure 3.2 and figure 3.4 [another example in section 3.7] the flow network connects a plurality of “wells” including perforation nodes to a common outlet for “gathering”, in regards to coupling with a reservoir simulation see chapter 8 which provides a variety of techniques that are taught);
	generate a plurality of two-phase [flows] for the modeled fluid flow network,...and corresponds to a section of the modeled fluid flow network with a constant flow composition ...(Wang, page 23, last paragraph teaches that the network has multiple phases such as “oil, gas, and water phases” then see section 3.3.1 which teaches that “given a flow rate and the pressure at one end of a pipe, the pressure loss (or gain) in the pipe can be computed...consider gas/liquid two-phase flow in a pipe...”, i.e. each pipe in the gathering system is modelled to determine at least the pressure drop across the pipe including for a two-phase flow, then see page 33 ¶ 2 which teaches that each “pipe” [connection between nodes] has a constant flow composition, i.e. the flow rate of each phase is conserved at the nodes, in addition see section in summary Wang teaches a multiphase flow network model which includes at least “two-phase flow” for each pipe/tubing string[example section of the modeled network] wherein each pipe has a constant flow composition [flow rates are conserved at the nodal connections, i.e. compositions change at connections], and wherein pipes/tubing strings [example sections] include being modelled to have a “pressure gradient” across the section, and for at least tubing strings a “linearly interpolated” temperature gradient across the string– to further clarify see pages 120-121 which teaches that the “tubing strings” [similar to pipes as part of the flow network] have “multi-phase flow” in which there is a “pressure drop” and that a similar equation is used for the “surface pipeline network” – the last paragraph on ¶ 121 further clarifies)
	determine phase equilibrium information for the modeled fluid flow network (Wang, page 33, teaches that every node the flow rate of each phase is determined – this is an example of determining phase equilibrium information, i.e. the pressure/temperature change across the pipes, and then the flow rate for each phase is determined at the connections – this results in the flow rates for the entire system being solved for each phase, to clarify see section 3.1 which teaches this is a “multiphase flow problem” [this includes phase equilibrium as it is multi-phase] ) ...
	and apply the determined phase equilibrium information to production or simulation operations related to the modeled fluid flow network (Wang, chapter 6, section 6.1 teaches that the resulting model include the multiphase flow and phase equilibrium information are ;

    PNG
    media_image3.png
    671
    842
    media_image3.png
    Greyscale

adjusting a valve or pump of the fluid flow network based on the determined phase equilibrium information (Wang, page 89, teaches that “pumps” may be incorporated as a decision variable for the production optimization, i.e. that a pump may be adjusted, also see page 2, last paragraph – each of the wells are controlled by a “choke” [example of a valve] which is used for “adjusting production rates” (page 3, ¶ 4 clarifies “adjusting the production rates with chokes.”) – these are part of page 124 the step “Perform well management routines” 
	and adjust a production or reservoir simulation based on the determined phase equilibrium information (Wang, chapters 6-7 as cited above teaches optimizing the production [optimization is an example of a production simulation, as its simulating the production to optimize it, wherein optimization adjusts the production simulation], also see chapter 8, teaches “coupling” the flow model/”network simulator” to a “reservoir simulation” such as by integrating and/or interfacing with a reservoir simulator – these both apply the results of the flow network, including the phase equilibrium information, to a reservoir simulation, e.g. see section 8.2.2 algorithm 8.1 – the “surface pipeline system” is solved, then the “reservoir conditions” are updated, also see algorithm 8.2 – this solves the “network” first then the “reservoir model” and repeats [each iteration in these adjusts the reservoir simulation based on the results from the flow model], similar with algorithm 8.3,)

	Wang does not explicitly teach:
generate a plurality of two-phase envelopes for the modeled fluid flow network, wherein each two-phase envelope  comprises:
at least one or more interpolated values and corresponds to a section of the modeled fluid flow network with a constant flow composition and wherein interpolated values are determined as a function of temperature and pressure 
a boundary between single-phase and two-phase states for a given multicomponent composition as a function of temperature and pressure; and
a phase adjustment path;
determining phase equilibrium information for the modeled fluid flow network based at least in part on the generated two-phase envelopes;

Kunz teaches:
generate a plurality of two-phase envelopes for the modeled fluid flow network, wherein each two-phase envelope comprises: at least one or more interpolated values and corresponds to a section of the modeled fluid flow network with a constant flow composition and wherein interpolated values are determined as a function of temperature and pressure (Kunz, introduction, teaches a project “that is suitable for all technical applications using natural gases and other mixtures consisting of natural gas components” [e.g., oil and natural gas], then see pages 141-144 section “Constructing the phase envelope” which teaches constructing/generating phase envelopes [such as for two-phase flow] in which “The approximation by a third degree polynomial enables the calculation of very accurate interpolations of the points on the phase boundary [has at least one or more interpolated values] as well as accurate extrapolations for initial estimates for the subsequent points to be calculated” and then teaches that in generating “the entire phase boundary” there are iterations so that “The entire phase envelope can be traced in this manner without problems in passing critical points or the pressure and temperature extrema, which are found from the interpolation polynomials according to Eq. (7.134) based on the calculation of circumjacent points. Interpolated points are usually accurate to ≤(0.01 – 0.02) K and ≤(0.001 – 0.002) MPa” – the Examiner clarifies this is part of a “Pressure-based Phase Envelope Algorithm” (see title of in summary Kunz teaches interpolating/extrapolating values to generate phase envelopes for multi-phase flows, including two-phase flows – these values are a function of pressure and temperature, e.g. see figures 7.1 and 7.2 which show the phase envelope is a function of temperature and pressure, wherein the technique taught in Kunz teaches determining several points for a phase envelope, and then “for the following points...” (page 142, last paragraph) the values are approximated by interpolation and/or extrapolation)
a boundary between single-phase and two-phase states for a given multicomponent composition as a function of temperature and pressure; and (Kunz, as cited above teaches that the interpolation is for the “boundary” of the phase envelope, i.e. this is the boundary between single-phase and two-phase states as a function of pressure and temperature (see figures 7.1 and 7.2) – in regards to the component se Kunz page 143 equation 7.134 – the “I” is used to indicate which component – see footnote 56 on page 140 “any component i;” for clarification, see § 7.71 as cited above for more clarification – this is for an “overall mixture composition” [mixture composition is multi-component of i components]
determining phase equilibrium information for the modeled fluid flow network based at least in part on the generated two-phase envelopes (Kunz, section 7.7, teaches performing “phase equilibrium calculations”, e.g. see page 7.7 ¶ 2 which provides examples of determining “equilibrium” information for various phases based on the “phase envelop results” – clarify “The principles used for calculating phase boundaries for the two-phase region can easily be equilibrium with an incipient vapour phase, or a vapour-liquid-liquid three-phase boundary where one of the two liquid phases is the incipient phase) by introducing an additional set of K-factors and a phase fraction for the phase split between the two present phases as new variables [see Michelsen (1986) and Pedersen et al. (1996)].”, i.e. the phase envelopes are used to determine equilibrium information for “two-phase region” and an extension is also taught for “three phase”, also it would have been obvious to apply the phase envelope generation of Kunz to each of the sections in Wang - - each section of Wang has a different pressure gradient/temperature gradient/constant flow composition and the flow rates are conserved at the nodes, i.e. each section of Wang would have had a different flow/flow regime and model for that section, therefore it would have been obvious to generate a phase envelope for each section, e.g. each pipe);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang on a system for simulating multi-phase flow through a flow network and coupling the simulating with a reservoir simulation and providing for optimization of production operations with the teachings from Kunz on technique for performing multi-phase modeling of flows which include natural gas. The motivation to combine would have been that “The accurate knowledge of the thermodynamic properties of natural gases and other mixtures of natural gas components is of indispensable importance for the basic engineering and performance of technical processes. This requires In other words, the motivation to combine would have been that Kunz’s technique provides for “robust and efficient calculation routines” such as “enabling the ‘blind’ calculation of thermodynamic properties...” and allows for “arbitrary mixture conditions” “for any...mixture”. 

Wang, as taken in combination with Kunz above, does not explicitly teach (emphasis for elements not taught):
a phase adjustment path;

Boriyantoro teaches:
a phase adjustment path;  (Boriyantoro, abstract, teaches a method for determining phase transitions “for fluid flow in pipes” in order to “predict the flow behavior”, then see page to clarify Boriyantoro is teaching using a “path” on a phase envelope (see figures 7-9) to determine the flow regime(s) in a pipe, including if it is single phase/two-phase – see figure 9 reproduced below, the path is given for a set flow rate and varies based on the pressure/temperature gradient in the pipe, i.e. this is used to determine the flow regimes of the pipe –see figure 5, it would have been obvious to apply this technique to every section (e.g., pipe) of the system of Wang and Kunz to identify the flow regime(s) of each pipe ). 










	

    PNG
    media_image4.png
    740
    804
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    658
    878
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang, as modified by Kunz, on a system for a flow network model with multi-phase flow that has phase envelopes generated for each segment, e.g. pipe, with the teachings from Boriyantoro on using a “path” on the phase envelope, taken in combination with the pressure/temperature gradients of each section, to determine the flow regime(s) along each pipe. The motivation to combine would have been 

Wang, as taken in combination above, does not explicitly teach:
input monitored or collected system parameters into the modeled fluid flow network, wherein the monitored or collected system parameters come from more than one distributed sensor disposed within the fluid flow network;

Rossi teaches: 
input monitored or collected system parameters into the modeled fluid flow network, wherein the monitored or collected system parameters come from more than one distributed sensor disposed within the fluid flow network; (Rossi, abstract, teaches “Optimum management of oil and gas reservoirs is a continuous, iterative process which encompasses monitoring the reservoir, interpreting the monitoring data, and deciding from the results how best to continue reservoir development and executing those decisions” which includes “The reservoir management workflow similarly operates at multiple, parallel time-space scales. A “fast” workflow loop handles continuous well and surface network [i.e. the surface fluid flow network] data (e.g. pressure, temperature, and rate), using fast data handling and fast decision-making to optimize hydrocarbon delivery” and then see page 4 section “The Fast Loop Workflow Processes” ¶ 1-2: “High frequency monitoring data are gathered, quality-checked,  The high-rate monitoring data are used to update numerical models for the wells and surface network. Table 1 lists a series of typical well and surface network numerical modeling analyses and activities that are carried out that this stage, driven by high-frequency monitoring data” – in other words, sensor data/”montioring data” is “used to update numerical models for the...surface network” [example inputting sensor data, which incldues the monitored/collected system parameters, from sensors disposed in the fluid flow network to the model of the fluid flow network]  
to clarify that there are a plurality of sensors disposed in the network – see page 2, col. 2, ¶ 2: “The first component is “Monitoring”, that is, acquisition of monitoring data of the type reviewed in Fig. 2.... Pipeline, reservoir and well sensors [plurality of sensors for the network, including for the pipelines and the wells] are often permanently installed, for example, pressure gauges and flowmeters installed in the well completion 8, geophones implanted in the sea bottom 13 or geophones or electrodes cemented behind casing12. Permanent installation of field sensors requires an up-front expenditure to cover equipment cost, but does not require repeated re-deployment and the associated problems of reproducing the sensor position between deployments...” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang, as modified above on a system for production optimization for a fluid flow network wherein “The optimization system control and optimization” from Wang (Wang, as cited above in § 8.5). 

Regarding Claim 12.
Kunz teaches:
	The system of claim 11, wherein the simulation program, when executed, causes the one or more processors to generate each two-phase envelope based on a saturation pressure calculation and based on extrapolating points along a curve using derivatives of pressure and temperature (Kunz, as cited above, page 143, ¶ 1 teaches that “extrapolations” are part of generating the envelope wherein page 142, last paragraph teaches this includes “The information of X and its derivatives with respect to S”... i.e. this includes extrapolating based on derivatives of temperature and pressure, i.e. Kunz is fitting a polynomial to the “phase boundary”, which includes taking “derivatives” of the phase boundary, and then using the polynomial [curve] to interpolate and extrapolate, and in regards to the saturation pressure – see section 7.7 which teaches a “determination of the saturation point”, e.g. page 142 “The 

Regarding Claim 13
Boriyantoro teaches:
The system of claim 11, wherein the simulation program, when executed, causes the one or more processors to determine the phase equilibrium information by identifying one- phase segments and two-phase segments of the modeled fluid flow network based on the generated two-phase envelopes (Boriyantoro, abstract, teaches a method for determining phase transitions “for fluid flow in pipes” in order to “predict the flow behavior”, then see page 7, section “Effect of Flow Rate on the Phase Transition Location” which teaches that “As the flow rate affects the pressure and temperature changes, the flow rate also affects the location where phase transition begins. The pressure and temperature gradient affect the distance (from the pipe inlet) where the fluid's pressure and temperature conditions are equal to the dew point of the flowing fluid.” – this causes a “path” to be created in which the “Changes in both pressure and temperature yield such a path.”, i.e. a phase adjustment path...When the path for each flow rate is superimposed upon the fluid phase envelope, Figure 7 or Figure 8 is obtained” – to clarify Boriyantoro is teaching using a “path” on a phase envelope (see figures 7-9) to determine the flow regime(s) in a pipe, including if it is single phase/two-phase – see figure 9 reproduced below, the path is given for a set flow rate and varies based on the pressure/temperature gradient in the pipe, i.e. this is used to determine the flow regimes of the it would have been obvious to apply this technique to every section (e.g., pipe) of the system of Wang and Kunz to identify the flow regime(s) of each pipe ). 

Regarding Claim 14.
Boriyantoro teaches:
	The system of claim 13, wherein the simulation program, when executed, causes the one or more processors to identify one-phase segments and two-phase segments by determining  whether the phase adjustment path that varies as a function of temperature and pressure crosses into a respective two-phase envelope (Boriyantoro, see figures 7-9 as cited above along with the description – this is a “path” that varies as a function of pressure and temperature and identifies the flow regime depending on where it crosses the envelope)

Claims 5-8, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, “Development And Applications Of Production Optimization Techniques For Petroleum Fields”, 2003 in view of Kunz et al., “A New Equation of State for Natural Gases and Other Mixtures for the Gas and Liquid Regions and the Phase Equilibrium”, 2006, Dissertation zur Erlangung des Grades Doktor-Ingenieur and in further view of Boriyantoro et al., “AN INTEGRATED SINGLE-PHASE/TWO-PHASE HYDRODYNAMIC MODEL FOR PREDICTING THE FLUID FLOW BEHAVIOR OF GAS CONDENSATE IN PIPELINES”, PSIG 1994, Pennsylvania State University and in further view of Rossi et al., “Discussion on Integrating Monitoring Data into the Reservoir Management Process”, 2000 and in further view of Almehaideb et al., “Improved K-value correlation for UAE crude oil components at high pressures using PVT laboratory data”, 2003

Regarding Claim 5.
Kunz teaches:
	The method of claim 3, further comprising determining interpolated K- values for at least one of the identified two-phase segments using the function of temperature and pressure (Kunz, page 132, last paragraph teaches that the technique in Kunz also uses “a two-phase pT flash algorithm (see section 7.6.2), which was developed and provided by Michelsen...”, i.e. Kunz is combined with  Michelsen, then see section 7.6 which teaches “The most important equilibrium calculation is probably the isothermal flash calculation” using the “Rachford-Rice equation” in order to determine the “equilibrium conditions (see also section 5.4.1)” which include “K-factors”, i.e. Kunz teaches determining K-values [factors] wherein section 7.6.2 teaches that initial K-factors are determined by “Wilson” technique and then the “Rachford-Rice equation” is applied, also see section 5.4.1 which provides clarification, specifically see “Initial Estimates” on pages 62-63 which teaches using the “Wilson K-factor expression” which determines the k-values as a function of temperature and pressure, and wherein “the available experimental data were used as initial estimates”, in other words k-values are determined for each of the “two-phase” segments using the Rachford-Rice approach based on “experimental data” and the “Wilson k-factor expression”)

Wang, as modified by Kunz and Boriyantoro above, does not explicitly teach:
...determining interpolated K- values...

Almehaideb teaches:
...determining interpolated K- values... (Almehaideb, abstract, teaches obtaining “K-values...from PVT analysis” [e.g., the phase envelopes for the segments including two-phase segments] wherein these are used to provide “estimates of K-values” [example of interpolating], i.e. these are “predicted k-Values”, to clarify see section 3 on page 1059 which teaches fitting a “polynomial” by “minimizing over the sum of absolute relative errors” , e.g. see figure 5- this is a technique for predicting/estimating k-values by fitting a polynomial to “extracted k value” wherein the polynomial interpolates between the extracted k-values and provides estimated/predicted k-values, i.e. this determines interpolated k-values – see equations 7-8 this is a function of pressure and temperature, also the Examiner notes that as per the abstract Almehaideb also provides a large dataset of extracted k Values for two-phase flow of “oil and gas” to further clarify see section 1, introduction, which teaches “K-values are dependent on pressure, temperature, and the composition of the mixture” and then see the remaining portions of the introduction which provides examples of earlier methods to estimate/predict k-values, include “McWilliams” who “fitted these charts [k-value charts] to the following polynomial” - Almehaideb is a modification of this, also see section 6, ¶ 1 for more clarification which teaches “The new correlation parameters are listed in Table 3. Fig. 1 shows graphically the K-values for all components vs. pressure and temperature generated by the proposed correlation for a typical crude oil at 8000 psi convergence pressure”)



Regarding Claim 6.
Almehaideb teaches:
	The method of claim 5, further comprising determining if the interpolated K-values are within a tolerance threshold (Almehaideb, section 7, # 4 teaches that the “accuracy of all correlations” is checked, i.e. Almehaideb teaches checking if the predicted/estimated k-Values are accurate, e.g. checking if they are within a tolerance threshold, e.g. “the proposed correlation to predict saturation pressures within an average of 6.08 % (example of a threshold, the values are “within” this))

Regarding Claim 7.
Almehaideb teaches:
The method of claim 6, further comprising using the interpolated K-values with said determining phase equilibrium information in response to determining that the interpolated K- values are within the tolerance threshold. (Almehaideb, section I, ¶ 1 teaches that k-values are also known as “equilibrium ratios” [example of phase equilibrium information] – and Almehaideb, as cited above in section 7 # 4, teaches verifying the accuracy of the predictions, it would have been obvious that if the predictions/estimations are within the tolerance to using the predictions/estimations of k-values as part of the phase equilibrium information, as they are phase equilibrium ratios and “play a fundamental role” (introduction))

Regarding Claim 8.
Kunz, as taken in combination above, teaches: 
	The method of claim 6, further comprising performing a two-phase flash calculation in response to determining that the interpolated K-values are not within the tolerance threshold, and using results of the two-phase flash calculation with said determining phase equilibrium information wherein the two-phase flash calculation is performed using a Rachford-Rice procedure (Kunz, as cited above teaches using the Rachford-Rice approach to perform a “two-phase...flash algorithm” – it would have been obvious to use the full Rachford-Rice approach for when the estimated values of Almehaideb is not within the accuracy threshold, i.e. the Rachford-Rice approach provides a more accurate estimate, see  page 132, last paragraph teaches that the technique in Kunz also uses “a two-phase pT flash algorithm (see section 7.6.2), which was developed and provided by Michelsen...”, i.e. Kunz is combined with  Michelsen, then see section 7.6 which teaches “The most important equilibrium calculation is 

Regarding Claim 15.
Kunz teaches:
	The system of claim 13, wherein the simulation program, when executed, further causes the one or more processors to determine ... K-values for at least one of the identified two-phase segments using the function of temperature and pressure. (Kunz, page 132, last paragraph teaches that the technique in Kunz also uses “a two-phase pT flash algorithm (see section 7.6.2), which was developed and provided by Michelsen...”, i.e. Kunz is combined with  Michelsen, then see section 7.6 which teaches “The most important equilibrium calculation is probably the isothermal flash calculation” using the “Rachford-Rice equation” in order to determine the “equilibrium conditions (see also section 5.4.1)” which include “K-factors”, i.e. Kunz teaches determining K-values [factors] wherein section 7.6.2 teaches that initial K-factors in other words k-values are determined for each of the “two-phase” segments using the Rachford-Rice approach based on “experimental data” and the “Wilson k-factor expression”)

Wang, as modified by Kunz and Boriyantoro above, does not explicitly teach:
	...determine interpolated K- values...

Almehaideb teaches:
...determine interpolated K- values... (Almehaideb, abstract, teaches obtaining “K-values...from PVT analysis” [e.g., the phase envelopes for the segments including two-phase segments] wherein these are used to provide “estimates of K-values” [example of interpolating], i.e. these are “predicted k-Values”, to clarify see section 3 on page 1059 which teaches fitting a “polynomial” by “minimizing over the sum of absolute relative errors” , e.g. see figure 5- this is a technique for predicting/estimating k-values by fitting a polynomial to “extracted k value” wherein the polynomial interpolates between the extracted k-values and provides estimated/predicted k-values, i.e. this determines interpolated k-values – see equations 7-8 this is a function of pressure and temperature, also the Examiner notes that as per the abstract Almehaideb also provides a large dataset of extracted k Values for two-phase  is a modification of this, also see section 6, ¶ 1 for more clarification which teaches “The new correlation parameters are listed in Table 3. Fig. 1 shows graphically the K-values for all components vs. pressure and temperature generated by the proposed correlation for a typical crude oil at 8000 psi convergence pressure”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang, as modified above, on a system which performs flash calculations using the Rachford-Rice approach with the teachings from Almehaideb on a technique for determining k-Values by a regression curve. The motivation to combine would have been that the technique in Almehaideb provides a much more accurate estimate of k-values then the Wilson approach (see figures 2 and figure 5 of Almehaideb for a comparison), i.e. these are “within” a tolerance of “6.08% compared to 56.34% for the Wilson correlation” (section 7, # 4) – this would have provided a computationally fast and accurate measurement to determine k-values without performing the entire Rachford-Rice approach for the k-values that are within the accuracy threshold. 


Regarding Claim 16.

	The system of claim 15, wherein the simulation program, when executed, further causes the one or more processors to determine if the interpolated K-values are within a quality threshold. (Almehaideb, section 7, # 4 teaches that the “accuracy of all correlations” is checked, i.e. Almehaideb teaches checking if the predicted/estimated k-Values are accurate, e.g. checking if they are within a tolerance/quality threshold, e.g. “the proposed correlation to predict saturation pressures within an average of 6.08 % (example of a threshold, the values are “within” this))

Regarding Claim 17.
Almehaideb teaches:
	The system of claim 16, wherein the simulation program, when executed, further causes the one or more processors to use the interpolated K-values to determine the phase equilibrium information in response to determining that the interpolated K-values are within the quality threshold. (Almehaideb, section I, ¶ 1 teaches that k-values are also known as “equilibrium ratios” [example of phase equilibrium information] – and Almehaideb, as cited above in section 7 # 4, teaches verifying the accuracy of the predictions, it would have been obvious that if the predictions/estimations are within the tolerance to using the predictions/estimations of k-values as part of the phase equilibrium information, as they are phase equilibrium ratios and “play a fundamental role” (introduction))

Regarding Claim 18.

	The system of claim 16, wherein the simulation program, when executed, further causes the one or more processors to perform a two-phase flash calculation in response to determining that the interpolated K-values are not within the quality threshold, and to use results of the two-phase flash calculation to determine the phase equilibrium information wherein the two-phase flash calculation is performed using a Rachford-Rice procedure. (Kunz, as cited above teaches using the Rachford-Rice approach to perform a “two-phase...flash algorithm” – it would have been obvious to use the full Rachford-Rice approach for when the estimated values of Almehaideb is not within the accuracy threshold, i.e. the Rachford-Rice approach provides a more accurate estimate, see  page 132, last paragraph teaches that the technique in Kunz also uses “a two-phase pT flash algorithm (see section 7.6.2), which was developed and provided by Michelsen...”, i.e. Kunz is combined with  Michelsen, then see section 7.6 which teaches “The most important equilibrium calculation is probably the isothermal flash calculation” using the “Rachford-Rice equation” in order to determine the “equilibrium conditions (see also section 5.4.1)” which include “K-factors”, i.e. Kunz teaches determining K-values [factors] wherein section 7.6.2 teaches that initial K-factors are determined by “Wilson” technique and then the “Rachford-Rice equation” is applied, also see section 5.4.1 which provides clarification, specifically see “Initial Estimates” on pages 62-63 which teaches using the “Wilson K-factor expression” which determines the k-values as a function of temperature and pressure, and wherein “the available experimental data were used as initial estimates”, in other words k-values are determined for each of the “two-phase” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cameron et al., “On-line modelling in the petroleum industry: Successful applications and future perspectives”, 2001 – see figure 3 and § 5 ¶ 1 for a description of various sensors disposed along each “pipe length” in a fluid flow network 
Litvak et al., “Prudhoe Bay E-Field Production Optimization System Based on Integrated Reservoir and Facility Simulation”, 2002 – as cited by Wang, and as cited above in response to the applicant’s arguments regarding Wang’s summary of this reference
Omole et al., “Real-time Production Optimization in the Okume Complex Field, Offshore Equatorial Guinea”, 2011 – see the abstract, see figure 3 for a fluid flow network model, see the abstract, see figure 6 for the use of “sensor data” with this system , e.g. see figure 11 for an example result
Rossi, US 2012/0095733 – see the abstract, 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147